Citation Nr: 0330814	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-24 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
blood disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis.  

6.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a gunshot wound to the abdomen 
and right buttock.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1967 to June 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
April 2000 and issued to the veteran in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO, in pertinent part, determined 
that claims of entitlement to service connection for a back 
disorder and for a knee disorder were not well grounded, and 
determined that new and material evidence had not been 
received to reopen claims of entitlement to service 
connection for hearing loss and for a blood disorder.  The 
RO denied a compensable evaluation for hepatitis and denied 
an evaluation in excess of 20 percent for postoperative 
residuals of a gunshot wound to the abdomen and right 
buttock.  The veteran disagreed with those determinations, 
and, after the RO issued a statement of the case (SOC) in 
November 2000, submitted a timely substantive appeal in 
December 2000.  The RO subsequently readjudicated the claims 
of entitlement to service connection for a back disorder and 
for a knee disorder, and denied those claims on the merits.

Service connection for a blood disorder, unspecified, was 
denied by a rating decision issued in April 1973, and 
service connection for hearing loss was denied by a rating 
decision issued in June 1981.  In the November 2000 SOC, the 
RO discussed whether new and material evidence had been 
received to reopen these claims, and decided that new and 
material evidence had not been received.  However, the title 
page of that SOC did not state the issues were requests to 
reopen based on new and material evidence.  This omission 
was also reflected in the June 2002 supplemental statement 
of the case (SSOC).  The issues of entitlement to service 
connection for a blood disorder and for hearing loss are 
more accurately stated as shown on the title page of this 
decision.  

During the pendency of this claim, the veteran submitted a 
claim for service connection for post-traumatic stress 
disorder, which was granted by a June 2002 rating decision, 
and a claim for service connection for a hypertrophic bone, 
right foot, which was denied in June 2002.  The record 
before the Board does not reflect that the veteran has 
disagreed with or appealed any aspect of the June 2002 
rating decision, and none of the issues addressed in that 
decision are before the Board for appellate review at this 
time.

The Board notes that the veteran's December 1999 claim 
stated he was seeking service connection for his "hearing 
problem."  The RO interpreted this statement as a request to 
reopen a claim for service connection for hearing loss.  
However, a June 2000 VA note reflects that the veteran has 
both hearing loss and tinnitus.  The veteran should be asked 
to clarify whether the "hearing problem" for which he seeks 
service connection is limited to hearing loss, or whether he 
intended to include a claim for service connection for 
tinnitus.  This question is REFERRED to the RO for 
clarification.

In the veteran's December 2000 substantive appeal, he noted 
that hepatitis C had been diagnosed.  It is not clear 
whether the grant of service connection for hepatitis 
already in effect does or does not include hepatitis C.  It 
appears that the veteran is attempting to raise a claim for 
service connection for hepatitis C, or is claiming that the 
symptoms of hepatitis C should be included in the evaluation 
of his service-connected hepatitis.  The Board notes that 
the veteran was granted service connection for hepatitis 
prior to the time when hepatitis C was recognized or could 
be diagnosed.  The RO should ask the veteran to clarify 
whether he intended to submit a claim of entitlement to 
service connection for hepatitis C, and, if so, should take 
further action as necessary, as the outcome of a claim of 
entitlement to service connection for hepatitis C could 
affect the appealed claim of entitlement to an increased 
evaluation for service-connected hepatitis.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board also notes that, in that December 2000 substantive 
appeal, the veteran stated that he had gastrointestinal 
problems.  In a June 2000 note, a VA provider stated that 
the veteran's gastrointestinal problems were side effects of 
medications the veteran took to control pain from residuals 
of a service-connected gunshot wound.  The Board notes that 
it does not appear that the veteran has submitted a claim of 
entitlement to service connection for gastrointestinal 
problems, except to the extent that there might be 
astrointestinal symptoms of service-connected hepatitis.  
The veteran should submit this claim to the RO if he wishes 
to seek service connection for a gastrointestinal disorder 
as due to medications required to treat service-connected 
disabilities.

The claims of entitlement to service connection for a knee 
disorder, a low back disorder, and hearing loss, and the 
request to reopen the claim for service connection for a 
blood disorder, and the claims for increased evaluations for 
hepatitis and a gunshot wound to the abdomen and right 
buttock are addressed in the REMAND appended to this 
decision.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for hearing 
loss was denied by a rating decision issued to the veteran 
in June 1981, and a timely appeal was not received following 
notification of the decision.  

2.  The medical evidence associated with the record since 
the June 1981 rating decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and the new evidence 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  The June 1981 rating decision that denied the claim of 
entitlement to hearing loss is final.  38 U.S.C.A. §§ 
7103(a), 7104 (West 2002).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service separation examination, conducted in 
June 1970, discloses auditory thresholds of 0 decibels at 
all tested frequencies in both ears, reflecting that the 
veteran had no loss of hearing acuity in either ear.  On VA 
examination conducted about three years after service, 
defective hearing in one ear was noted, but there was no 
clinical evidence linking this hearing defect to the 
veteran's service.  A June 1981 rating decision which, in 
pertinent part, denied service connection for hearing loss, 
became final in the absence of an appeal thereof.  

Although the veteran's claim for service connection for 
hearing loss has been denied, the veteran may reopen the 
claim, if new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The veteran contends that he has submitted such 
evidence, and the Board agrees with the RO's determination 
that the veteran has submitted such evidence.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to 
require evidence received since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to 
alter its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence of record at the time of the 1981 rating 
decision denying service connection for hearing loss 
included no record of post-service examination of the 
veteran's hearing, and did not reference the notation in the 
veteran's March 1973 VA examination that the veteran had 
defective hearing in one ear.  The veteran has submitted a 
June 2000 clinical note from a VA provider which states that 
the veteran has hearing loss and tinnitus which "have not 
been addressed in . . . rating examinations."  This 
statement is interpreted as an opinion that it is plausible 
that the veteran's hearing loss might be linked to his 
service, and that such possibility cannot be ruled out 
without VA examination and opinion.  This June 2000 
statement is a medical opinion that the claim cannot be 
denied in the absence of further VA development of the 
claim, including VA examination.  As such, this evidence is 
new and material and warrants reopening the claim.  

The June 2000 treatment note bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant of evidence previously 
received, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  New and material evidence has been 
received, and the claim must be reopened.

Once a claim is reopened, VA must determine whether all 
duties to develop the claim have been met and whether the 
evidence of record is sufficient to allow review on the 
record.  Further development of the evidence is required 
under the VCAA because the opinion indicates that VA 
examination and medical opinion is required.  The 
development of the reopened claim is addressed in the REMAND 
appended to this decision. 

Duty to assist and notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was enacted.  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA provides that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
requires the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

In the instant case, relative to the veteran's request to 
reopen a claim for service connection for hearing loss, the 
Board's determination that the claim is reopened is fully 
favorable to the veteran.  Since this determination is 
favorable to the veteran, sufficient evidence has been 
developed, regardless of any VCAA compliance or lack 
thereof.  Therefore, the Board need not address the matter 
of compliance with the VCAA regarding the request to reopen 
the claim.


ORDER

The request to reopen the claim of entitlement to service 
connection for hearing loss is granted; the appeal is 
granted to this extent only.


REMAND

As discussed above, there is an opinion of record by a VA 
health care provider that the veteran must be afforded 
audiologic examination in order to fairly determine whether 
or not his current hearing problems, to include hearing 
loss, are related to his service.  Such examination should 
be conducted.

By a claim submitted in December 1999, the veteran stated 
that he had a service-connected "blood" disorder.  The 
veteran has stated that he does not know the name of the 
blood disorder, but he believes he was treated for a blood 
disorder in service.  Service medical records reflect 
treatment of a retroperitoneal hematoma.  The records also 
reflect that the veteran had an elevated white blood cell 
count (leukocytosis) at one time, and that he had some 
infection related to the gunshot wound.  The veteran has 
also stated that he was denied federal employment as a 
result of a "blood" disorder.  He should be afforded the 
opportunity to submit or identify any governmental records 
which might assist in identifying such a disorder.  The 
Board also notes that a VA treatment note dated in June 2000 
reflects an opinion that the veteran has high blood pressure 
which is, at least in part, due to inability to exercise due 
to the service-connected disabilities, and notes that the 
veteran has indicated that he has now been diagnosed a 
having hepatitis C.  Both of these disorders could be 
described by a layperson as a blood disorder.  

The veteran should be offered the opportunity to clarify the 
type of "blood" disorder for which he seeks service 
connection, or offered the opportunity to submit or identify 
additional evidence which might assist in identifying the 
disorder.  The RO should then determine whether the veteran 
has submitted a new claim or whether new and material 
evidence is required to reopen the claim for service 
connection for a blood disorder.

The veteran has submitted a written medical opinion from a 
VA provider which states that the veteran has had service-
connected back pain and radiculopathy since he sustained a 
gunshot wound in service.  The provider also opined that the 
veteran's gunshot wound residuals, either the muscle injury 
or the neuropathy, have caused knee pain.  The Board also 
notes that radiologic examination reports of record appear 
to reflect that there may be lumbosacral involvement related 
to the service-connected gunshot wound.  In view of the 
medical opinion, further development of the claims for 
service connection for a knee disorder and for a back 
disorder is required.  

The veteran is seeking an increased evaluation for a gunshot 
wound to the abdomen.  The service medical records reflect 
that the entrance wound is in the abdomen, and that the 
ileum required resection.  However, the veteran has been 
granted service connection only for injury to the right 
buttock, Muscle Group XVII, under 38 C.F.R. § 4.73, 
Diagnostic Code 5317.  It is not clear that the buttock is 
the only muscle group injured, nor is it clear that VA 
examination has been conducted to determine whether there 
are any gastrointestinal residuals or other residuals of the 
wounds to the internal organs.  

VA examination is required to determine whether there are 
residuals of injury to any muscle group of the abdominal 
wall, or to any muscle group other than the gluteus, and to 
determine whether there are any residuals other than muscle 
injury, to include any residuals related to the injuries to 
the peritoneum, ileum, or other internal organs.  The Board 
notes, in this regard, without reliance thereon, that the 
ileum is defined as the lower portion of the small 
intestine.  Dorland's Illustrated Medical Dictionary 864 
(27th ed. 1988).  In addition, the Board notes that the VA 
examination conducted in January 2000 disclosed that the 
veteran had pain of the pelvic rim on palpation and pain on 
range of motion of the right hip.  However, the examiner did 
not specify the mechanism of this pain, such as whether it 
was attributable to the muscle injury to the gluteus or to 
some other aspect of the gunshot wound.  

In addition, the veteran has complained of diarrhea.  VA 
examination should be conducted to determine whether this 
symptomatology is related to any service-connected 
disability, either as a result of the gunshot wound to the 
ileum or exploration of the ureter, or other complications 
of peritoneal injury.  

The veteran has also stated that service-connected hepatitis 
has increased in severity and that there are symptoms that 
the examiner did not consider.  Further VA examination 
should be afforded.  In addition, the Board notes that, 
during the pendency of this appeal, the criteria for rating 
hepatitis were revised, effective July 2, 2001.  The veteran 
should be notified of the changed criteria.  However, if the 
veteran submits a claim of entitlement to service connection 
for hepatitis C, that claim, including consideration of 
whether the grant of service connection already in effect 
includes the current diagnosis of hepatitis C, should be 
adjudicated prior to consideration of the appealed claim for 
an increased evaluation for service-connected hepatitis.    

Subsequent to the RO's decision in this case, it has been 
judicially determined that a claimant must be provided with 
explicit notice of enactment of the VCAA and all provisions 
of that Act, and of the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence, be provided to the claimant.  E.g., 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
See also Paralyzed Veterans of America, et. al. v. Secretary 
of Department of Veterans Affairs (PVA), Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  Review of 
the record reveals that the RO issued a letter in January 
2002 intended to provide such notification.  The letter 
should be reviewed to insure that all notification necessary 
has been provided, and any additional notification required 
in the course of the development described below should be 
provided.  

Accordingly, this case is REMANDED for the following:

1(a). The veteran should again be 
notified of the enactment of the VCAA, 
and he should be specifically advised of 
the evidence required to substantiate 
each of the claims remaining on appeal, 
and should be specifically advised of 
the time period in which he may submit 
evidence.  

Any notice given, or action taken to 
conduct development as directed in this 
Remand must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
and Paralyzed Veterans of America, et. 
al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as any other controlling 
guidance provided after the issuance of 
this Board decision.   

(b). The veteran should be advised of 
the types of evidence he may submit to 
establish that hepatitis is active or to 
establish the severity of hepatitis or 
the residuals of a gunshot wound, 
including, but not limited to, 
employment information, including 
accommodations made for the veteran's 
disabilities, reports of physical 
examinations conducted for employment 
purposes, and the like.  In particular, 
the veteran should be advised to submit 
evidence reflecting an attempt to obtain 
federal employment and any information 
regarding nonselection for that 
employment.  The veteran should be 
advised of the revised criteria for 
evaluation of hepatitis under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, effective 
from July 2, 2002. 

(c).  The veteran should be advised that 
evidence of chronic and continuous knee 
and back disorders since service would 
assist in establishing his claim, and he 
should be advised of the types of 
evidence, including alternative types of 
evidence, especially those types of 
evidence which might be available 
proximate to his service discharge, 
which might be relevant to establish his 
claims.  

(d). The veteran should be asked to 
clarify the nature of the "blood 
disorder" for which he is seeking 
service connection.  If the veteran is 
unable to identify the blood disorder, 
he should be afforded the opportunity to 
consult a VA medical provider, to 
include the VA provider who wrote a June 
19, 2000 treatment note of record, if 
available, to assist him to identify the 
disorder for which he wishes to claim 
service connection.

2.  In particular, the veteran should be 
advised of alternative types of evidence 
that might be relevant to substantiate 
any of his claims, including, but not 
limited to, statements of individuals 
who might have had an opportunity to 
observe symptoms of one of the claimed 
disorders or disabilities and how it 
affected him at work or at home, or 
reports of insurance medical 
examinations, medical examinations for 
purposes of education, employment, 
disability benefits, or the like.  

In particular, the veteran should be 
advised that he may submit documents 
related to an unsuccessful attempt to 
obtain federal employment and the reason 
for nonselection, or may identify the 
agency, position sought, approximate 
date of attempt, and any other 
information available which may assist 
in locating the documents if he wants VA 
to assist him to obtain that evidence.

3.  The veteran should be afforded the 
opportunity to identify or submit any 
private (non-VA) clinical records which 
might be relevant to any of the claims 
at issue.

4.  The veteran should be afforded the 
opportunity to identify any VA or 
governmental facility other than the 
Sierra Nevada VA Health Care system at 
which he may have received treatment for 
a claimed disorder or disability, or 
which might have records relevant to the 
claimed disorders or disabilities.  VA 
clinical records from January 2000 to 
the present should be obtained.

5.  The veteran should be afforded VA 
examination of the abdomen, right flank, 
and right buttock, and any other 
examination necessary, as required to 
determine the nature and severity of his 
service-connected residuals of a gunshot 
wound with entry wound on the abdomen and 
exit wound on the right buttock.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail. The examiner(s) are 
specifically requested to identify each 
muscle group affected along the track of 
the missile and each organ, body system, 
or joint or joint group affected along 
the track of the missile.  The claims 
folder must be made available to the 
examiner(s) for review prior to the 
examination, with specific emphasis being 
placed upon review of the service 
clinical records describing treatment for 
the gunshot wound and residuals. 
 
The examiners should describe the extent, 
severity, location and adherence of any 
scars, to include whether the scars are 
tender or painful, including to touch or 
palpation, and should describe the signs 
of muscle injury, describing each 
affected muscle group separately.  The 
examiner(s) should describe the residuals 
of injury to any nerve.  The examiner(s) 
should detail the range of motion (in 
degrees) and grade strength of each joint 
affected by injury to any muscle or 
nerve. The examiner(s) is further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to all involved 
areas and to make specific findings as to 
whether each complaint is related to the 
service-connected residuals of a gunshot 
wound to the abdomen and right buttock.  
6.  The veteran should be afforded VA 
examination of the spine and of the knees 
to determine the nature and etiology of 
each spine and knee disorder currently 
manifested.  The claims folder should be 
sent to the examiner for review.  The 
examiner should review the clinical 
records associated with the claims file, 
including the history of a gunshot wound 
in service and the relevant post-service 
clinical records, including a clinical 
note dated in June 2000.  
The examiner should provide a diagnosis 
for each low back disorder and for each 
knee disorder currently present.  The 
examiner should then provide an opinion, 
for (a) each diagnosed low back disorder 
and (b) each diagnosed knee disorder, as 
to whether it is at least as likely as 
not (Is there a 50 percent or greater 
probability?) that the disorder was (i) 
present in service or within one year 
after the veteran's service; or, (ii) is 
etiologically related to the veteran's 
service or to any incident therein, to 
include a gunshot wound to the abdomen 
and right gluteus; or, (iii) is secondary 
to any service-connected disability; or, 
(iv) is permanently increased in severity 
due to any service-connected disability.  
The examiner should state the basis 
(rationale) for the conclusions reached.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The veteran should be afforded VA 
audiologic examination to determine 
whether the veteran has defective 
hearing, and, if so, to determine whether 
it is at least as likely as not (Is there 
a 50 percent or greater probability?) 
that the disorder was incurred in 
service, or was present within one year 
after the veteran's service, or is 
etiologically related to the veteran's 
service or to any incident therein.  The 
claims folder should be sent to the 
examiner for review.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

8.  After the veteran clarifies his 
claim for service connection for a 
"blood" disorder, the RO should 
determine whether new and material 
evidence is required to reopen that 
claim, and should take any other 
appropriate action necessary with regard 
to the claim, to include affording VA 
examination if necessary.

9.  The veteran's claim for an increased 
evaluation for service-connected 
hepatitis should be deferred until any 
inextricably intertwined claim has been 
adjudicated.  The RO should undertake 
any appropriate development, and, if 
necessary to decide the claim or to 
address any criterion or complaints not 
addressed in the prior examination, the 
veteran should be afforded VA 
examination.  

10.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and should 
be afforded the applicable period of 
time for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



